Citation Nr: 1203219	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-50 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with spondylolisthesis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
 


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the RO that, in pertinent part, denied a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.  The Veteran timely appealed.

In September 2011, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected spine disability renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.




REMAND

In evaluating the Veteran's request for an increased disability rating, the Board has reviewed the medical evidence of record.

The report of a March 2004 VA examination reflects that the Veteran had extremely limited range of motion of the lumbar spine, which decreased by an additional 30 percent to 35 percent secondary to pain during flare-ups.  He reportedly worked part-time in lawn service, in the capacity of a supervisor, due to limitations from back pain.

The report of an October 2006 VA examination reflects that the Veteran developed low back pain in the late 1980's, and that there was no history of incapacitating episodes.  The Veteran reportedly quit his main job secondary to his back pain, and worked occasionally doing odd jobs.  No radiculopathy was found on electromyograph.  

X-rays taken in March 2008 reveal diffuse mild degenerative changes of the lumbosacral spine, and stable grade 1 spondylolisthesis of L5 on S1 with no significant subluxation during flexion or extension.

During a March 2008 VA examination, the Veteran reported that his degenerative disc disease of the lumbar spine with spondylolisthesis had worsened.  He reported decreased motion, stiffness, weakness, spasms, and constant pain.  He reported severe flare-ups and additional limited motion during flare-ups.  Range of motion of the Veteran's thoracolumbar spine was to 90 degrees with pain on flexion, to 0 degrees with pain on extension, to 30 degrees with pain on lateral bending to each side, to 10 degrees with pain on rotation to the right, and to 20 degrees with pain on rotation to the left.  Pain also was noted after repetitive use.  Records reflect that the Veteran no longer was employed.

VA treatment records, dated in March 2010, reflect findings of marked limitation of all movements of the back; and that the Veteran's medications had increased.  Records dated in May 2011 indicate that the Veteran attended an inpatient pain program at VA more than ten years ago, and that he still used ice and heat techniques and a TENS unit.  The VA physician noted that the Veteran's back pain had grown progressively worse over the last two-to-three years, but especially over the last few months.  The Veteran reported central, aching pain over the low back that radiated to the buttocks and down the back of the right leg to the calf.  The pain was especially worse when getting up and down from sitting, with prolonged sitting, and with back extension.

Records include an assessment of chronic low back pain with lumbar radiculopathy in August 2011.

In September 2011, the Veteran testified that the pain in his back was so severe that he could not get out of bed about once per week; and that he currently was scheduled to get an epidural injection.  The Veteran also testified that he was unemployed for about ten years, and that he used to work for a restoration company doing plaster and stucco.  He testified that he stopped doing that work because of his legs and back pain.                         

The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  The Board notes that there is neither evidence nor mention of incapacitating episodes in the last VA examination.

Under these circumstances, VA cannot rate the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis without further medical clarification.  Specifically, if more than one lumbar disability is diagnosed, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis, from those attributable to any nonservice-connected spine disability.  

Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should identify all current neurological symptoms associated with the Veteran's degenerative disc disease of the lumbar spine with spondylolisthesis.  The examiner should specify the nerves involved, note whether there is associated atrophy, weakness, or other impairment, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis from those associated with any other spine disability.  

The examiner(s) should render specific findings as to the impact of the service-connected degenerative disc disease of the lumbar spine with spondylolisthesis, on the Veteran's ability to work.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal-taking into consideration provisions of 38 C.F.R. §§ 3.321(b), if applicable.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


